[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 555 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 557 
There can be no distinction in principle between this case and that of Durham v. Manroe, (ante, p. 533,) where I have expressed my views at large. I am satisfied with the reasoning of Chief Justice Beardsley in the court below, and am clearly of opinion that the contract is void by the statute of frauds. The judgment should therefore be affirmed.
GARDINER, HOYT, and SHANKLAND, concurred, the latter on the ground that the contract of the defendants was upheld by no consideration in fact. A collateral promise by a third party to pay a pre-existing debt for which he was in no wise liable, and where no new credit was given, he thought could not be sustained without some other consideration, which did not appear in this case.
RUGGLES, CADY, and STRONG, Js. were for reversal.
BRONSON, J. not having heard the argument, gave no opinion.
Judgment affirmed. *Page 558 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 559